EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Iftekhar Mirza on 2/22/21.

The application has been amended as follows: 

		Line 3 - “coupled” has been amended to --connectable--.
		Line 23 - “module” has been amended to --transceiver--.
		Line 25 - “module” has been amended to --transceiver--.
	Claim 6, lines 2-3 - “read from the passive tag is encrypted” has been amended to --is encrypted and is read from a passive tag--.
Claim 12:
		Line 3 - “coupled” has been amended to --connectable--.
		Line 11 - “module” has been amended to --transceiver--.
		Line 17 - “module” has been amended to --transceiver--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820.  The examiner can normally be reached on Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        2/22/21